

114 S718 RS: To modify the boundary of Petersburg National Battlefield in the Commonwealth of Virginia, and for other purposes.
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 580114th CONGRESS2d SessionS. 718[Report No. 114–308]IN THE SENATE OF THE UNITED STATESMarch 11, 2015Mr. Warner (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesAugust 30, 2016Reported under authority of the order of the Senate of July 14, 2016, by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo modify the boundary of Petersburg National Battlefield in the Commonwealth of Virginia, and for
			 other purposes.
	
		1.Petersburg National
			 Battlefield boundary modification
			(a)In
 generalThe boundary of the Petersburg National Battlefield is modified to include the land and interests in land as generally depicted on the map titled Petersburg National Battlefield Proposed Boundary Expansion, numbered 325/80,080, and dated June 2007 March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(b)Acquisition of
 propertiesThe Secretary of (b)Acquisition of properties (1)AuthorityThe Secretary of the Interior (referred to in this section as the Secretary) is authorized to acquire the land and interests in land, described in subsection (a), from willing sellers only, by donation, purchase with donated or appropriated funds, exchange, or transfer.
 (2)Technical correctionSection 313(a) of the National Parks and Recreation Act of 1978 (Public Law 95–625; 92 Stat. 3479) is amended by striking twenty-one and inserting 23.
 (c)AdministrationThe Secretary shall administer any land or interests in land acquired under subsection (b) as part of the Petersburg National Battlefield in accordance with applicable laws and regulations.
			(d)Administrative
			 jurisdiction transfer
				(1)In
 generalThere is transferred— (A)from the Secretary to the Secretary of the Army administrative jurisdiction over the approximately 1.170-acre parcel of land depicted as Area to be transferred to Fort Lee Military Reservation on the map described in paragraph (2); and
 (B)from the Secretary of the Army to the Secretary administrative jurisdiction over the approximately 1.171-acre parcel of land depicted as Area to be transferred to Petersburg National Battlefield on the map described in paragraph (2).
 (2)MapThe land transferred is depicted on the map titled Petersburg National Battlefield Proposed Transfer of Administrative Jurisdiction, numbered 325/80,801A, dated May 2011 March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
				(3)Conditions of
 transferThe transfer of administrative jurisdiction under paragraph (1) is subject to the following conditions:
					(A)No reimbursement
 or considerationThe transfer is without reimbursement or consideration.
 (B)ManagementThe land conveyed to the Secretary under paragraph (1) shall be included within the boundary of the Petersburg National Battlefield and shall be administered as part of that park in accordance with applicable laws and regulations.
					(B)Management
 (i)Land transferred to the Secretary of the ArmyThe land transferred to the Secretary of the Army under paragraph (1)(A) shall be excluded from the boundary of the Petersburg National Battlefield.
 (ii)Land transferred to the SecretaryThe land transferred to the Secretary under paragraph (1)(B) shall— (I)be included within the boundary of the Petersburg National Battlefield; and
 (II)be administered as part of the Petersburg National Battlefield, in accordance with applicable laws (including regulations).August 30, 2016Reported with amendments